DETAILED CORRESPONDENCE

The present office action is meant to replace the final office action mailed 11 May 2022, which was not a final version and was not the version meant to be mailed to Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recites the limitation "the coating hood".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the coating tunnel” and has examined accordingly.  Claims 2-3 and 7 are rejected based on their dependency.
Claim 7 recites an exhaust which Applicant has explained is a blower.  However, one or more blowers are already claimed in claim 1.  However, no relationship between the two claim limitations is presently set forth.  In order to expedite examination, Examiner has assumed that the exhaust of claim 7 may be one of the one or more blowers previously recited in claim 1 and has examined accordingly.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Each of the claims recites the limitation “the inlet” and “the outlet” at first recitation thereof.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to previously recite “a housing with a coating tunnel having an inlet and an outlet” and has examined accordingly.
Claim 17 recites “a last loop”.  However, it is not clear what loop this is meant to refer to or if it is supposed to included as part of the claimed invention.    Examiner has assumed that the “a last loop” is meant to correspond to 9 (or at least may correspond to) the previously claimed “one primary loop” and has examined accordingly.  
Correction and/clarification is requested.
Claim Interpretation
Applicant continues to be reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Specifically, Examiner notes the following:  Applicants claimed invention uses “open” language to describe the overall apparatus and the features of the half open loop. So, while the claims may explicitly recite the following limitations, they do not overcome the relied upon prior art which also includes these features as broadly claimed.   Most notably the apparatus as a whole as claimed comprises a set of features and the half loop as claimed comprises a set of features.  Applicant’s selected claim configuration does not necessarily limit either to only the claimed features.
Additionally, Examiner notes the terms “loop” and “circuit”, which have been used in the claim language to describe features of the claimed invention.  Examiner notes that no enclosing or other physical structure (e.g. a pipe) is explicitly claimed with respect to either of these features.  Therefore, each has been broadly interpreted as a desired flow of gas that the claimed and disclosed structures are functionally capable of providing.  Also see below in the prior art rejection regarding intended use.  
As previously set expressed to Applicant and Applicant’s representative, if Applicant intends to claim a half open loop consisting of only certain particularly recited structures, the following claim construction is recommended…”the half open loop consisting of…”. 
Claim 16 recites “one primary loop”.  Since the claim preamble uses the transitional phrase “comprising” and then list elements thereof, Examiner has interpreted the claimed invention as including at least “one primary loop” but the feature has not been interpreted as necessarily limiting any other feature(s) that might be included as part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,431,692 to Hoffman et al.
With respect to claim 16, in Figs. 1 and 2 (also see annotated Fig. 1 below), Hoffman et al. disclose a coating apparatus capable of coating on glass containers with a chemical compound, the apparatus comprising (NOTE: Applicant’s selected transitional phrase means the prior art is not limited to having only these structures):  a housing/hood (12) with a coating tunnel (inner volume of housing 12) having an inlet (towards right side of the apparatus) and an outlet (towards left side of the apparatus)[alternatively, the housing can be interpreted as the room or building housing the claimed apparatus]; a conveyor belt (10) moving the containers through the coating tunnel; one primary loop (see below) that is a circuit that comprises a feed point (see below) capable of feeding a coating compound such that the one primary loop is capable of circulating carrier gas or air loaded with the coating compound; an air inlet having a blow slot (see below) in proximity to the outlet of the coating tunnel before the outlet of the coating tunnel such that the air inlet is between the outlet and the last loop/the primary loop in direction of conveyance of the glass containers such that it is capable of introducing fresh air enriched with at least part of the gas comprising the coating generating compound into a half open loop; wherein said half open loop (i.e. see below) beginning from said outlet and ending to the inlet of the coating tunnel, is configured to (i.e. capable of) transporting fresh air enriched with the coating compound and carrier gas from the outlet to the inlet of the coating tunnel, such that any non-used coating compound from the outlet of the coating tunnel may re-enter the coating tunnel at the beginning of the tunnel for re-use.

    PNG
    media_image1.png
    512
    598
    media_image1.png
    Greyscale

Regarding the claimed intended uses, which Hoffman is capable of, Examiner notes that the court has ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

With respect to claim 17, in Figs. 1 and 2, Hoffman et al. disclose a coating apparatus capable of coating on glass containers with a chemical compound, the apparatus comprising (NOTE: Applicant’s selected transitional phrase means the prior art is not limited to having only these structures):  a housing/hood (12) with a coating tunnel (inner volume of housing 12) having an inlet (towards right side of apparatus) and an outlet (towards left side of apparatus) [alternatively, the housing can be interpreted as the room or building housing the claimed apparatus]; a conveyor belt (10) moving the containers through the coating tunnel; one primary loop (see below) that is a circuit that comprises a feed point (see below) capable of feeding a coating compound and the one primary loop is capable of circulating carrier gas or air loaded with the coating compound; and a half open loop (see below) beginning from said outlet  and ending to the inlet of the coating tunnel, wherein the half open loop is capable of transporting fresh air enriched with the coating compound and carrier gas from the outlet to the inlet of the coating tunnel.

    PNG
    media_image1.png
    512
    598
    media_image1.png
    Greyscale

Regarding the claimed intended uses, which Hoffman is capable of, Examiner notes that the court has ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,431,692 to Hoffman et al. in view of U.S. Patent No. 4,668,268 to Lindner et al.
With respect to claim 1, in Figs. 1 and 2 (also see annotated Fig. 1 below), Hoffman et al. disclose a coating apparatus substantially as claimed and capable of coating on glass containers with a chemical compound, the apparatus comprising (NOTE: Applicant’s selected transitional phrase means the prior art is not limited to having only these structures):  a housing/hood (12) with a coating tunnel (inner volume of housing/hood12) having an inlet (towards right side of apparatus) and an outlet (towards left side of apparatus)[alternatively, the housing can be interpreted as the room or building housing the claimed apparatus]; a conveyor belt (10) moving the containers through the coating tunnel; one or more primary loops (see below) capable of circulating carrier gas or air loaded with a coating compound, said primary loop capable of circulating carrier gas or air loaded with a coating compound, said one or more primary loops being a circuit comprising a feed point (see below) for the coating compound; a half open loop (see below) having a beginning and an end; said half open loop starting at said outlet where containers leave the tunnel and ending at said inlet of the coating tunnel where uncoated containers enter the tunnel, which half open loop is capable of being a carrier of said fresh air enriched with the coating compound, the beginning and end of said half open loop having no common point, whereby said half open loop is not a primary or recirculating loop and wherein said half open loop is capable of transporting fresh air enriched with the coating compound still present in hot carrier gas from the outlet of the coating tunnel to the inlet of the coating tunnel, such that at least a part of any non-used coating compound from the outlet of the coating tunnel re-enters the coating tunnel at the beginning of the tunnel for re-use.

    PNG
    media_image1.png
    512
    598
    media_image1.png
    Greyscale

However, Hofmann et al. fail to disclose one or more blowers for circulating the fresh air enriched with coating compound through said half open loop, from said outlet to said inlet of the coating hood.
Lindner et al. disclose the provision of blowers for the purpose of supplying coating free air to a similar coating apparatus (see, e.g., abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided one or more blowers in Hofman et al. in order to supply coating free air as taught by Lindner et al.
Regarding the claimed intended uses in claim 1 and its dependents, which modified Hoffman is capable of, Examiner notes that the court has ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 2, Lindner et al. disclose a primary loop with a plurality of inlets and outlets with respect to a coating tunnel such that there may be a primary loop and one or more recirculating loops for the purpose of enhancing performance of the coating apparatus and significantly reducing the consumption of the coating compound (see, e.g., Figs. 3 and 11 and column 7, row 43 through column 8, row 2 and column 13, rows 36-48).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided one or more recirculating loops in modified Hofmann et al. in order to enhance performance of the coating apparatus and significantly reduce the consumption of the coating compound as taught by Lindner et al.
With respect to claim 3, in modified Hofmann et al., provision of the recirculating loops (i.e. a plurality of primary loops) would provide an apparatus having the one or more recirculating loops positioned after the one or more primary loops and before the half open loop.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hoffman et al. further in view of U.S. Patent No. 3,645,778 to Nesteruk.
Modified Hofman et al. disclose the apparatus substantially as claimed and as described above.
However, modified Hofmann et al. fails to explicitly disclose the half open loop comprises at its end an exhaust/blower.
Nesteruk disclose providing a fan or blower at an end of an exhaust in order to suction gases (see, e.g., column 2, rows 57-60).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a fan/blower at the end of the half open loop in order to suction gases as taught by Nesteruk.

Response to Arguments
See above for modified claim rejection addressing the amended claim language and new claims.  Prior art references Hofmann et al. and Nesteruk are relied upon to address the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/            Primary Examiner, Art Unit 1716